DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive and the art rejection has been withdrawn.
Regarding the 101 rejection, Applicants argue that the claims cannot be practically performed in the human mind.  A person can practically generate speech by thinking of something to say and outputting the data from the mouth, can practically generate text recognition by writing down text on a piece of paper, can practically match original text and recognition text by looking at data written down and making a comparison and could practically generate a dataset by recording or filing the collection data accordingly.  Consequently, as explained above and below the claims are classified under the mental processing grouping as the claims show concepts performed in the human mind (including an observation, evaluation, judgement and/or and opinion).  Furthermore, as shown above and below, that claims are not integrated into a practical application.  There is no technological improvement.  Speech synthesis is merely making data sounding more natural, which can be done by a user along with speech recognition, which is merely recognizing what one said.  Note, that the recitation of generic computer components in a claim does not necessarily preclude the claims from reciting an abstract idea.  In the present application, the claims include generic computer components that operate in a well-understood, routine and convention fashion previously known to the pertinent industry.  Therefore, Applicants arguments have been considered, but are not persuasive.  However, if Applicants amend the claims to include training the models and using the trained models for a particular purpose, the claims would overcome the 101 rejection.


Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of generating data, as explained in detail below.  The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “various units” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language generating speech data from an original text (can be done by a user reading text out loud); generating a recognition text from the speech data by speech recognition (can be done by a user writing text); 15performing matching between the original text and the recognition text (can be done by a user comparing text); and generating a dataset based on a result of the matching in such a manner that the speech data that has brought about the recognition text where a matching degree to the 20original text satisfies a certain condition is associated with the original text, the dataset including speech data and original text (can be done by a user recording data accordingly), wherein if a difference between the recognition text generated from the first speech data and the original text is more than a threshold, the speech synthesis unit generates third speech data assigned at least one of a pronunciation or an accent which is different from that assigned for generating the first speech data (can be done by outputting a speech from a user’s mouth with a particular accent or pronunciation).
  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar data such as match the data, determining a difference, creating a list and synthesizing the data using various combinations, which is all abstract and non-statutory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657